UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                   :
SU PING YU a/k/a Amy Yu, on her own                :
behalf and on behalf of others similarly           :
situated,                                          :
                                                   :         19cv7601
                       Plaintiff,                  :
                                                   :         ORDER
               -against-                           :
                                                   :
SHANGHAI DUMPLING INC d/b/a                        :
Shanghai Dumpling, et al.,                         :
                                                   :
                       Defendants.                 :
                                                   :

WILLIAM H. PAULEY III, Senior United States District Judge:

               Today, this Court conducted a second conference with the parties concerning the

issue of consenting to proceed before the magistrate judge for all purposes. As discussed at the

conference, Plaintiff’s counsel filed this action on August 14, 2019 and marked it as related to

Chen v. Shanghai Café Deluxe, Inc., 17-cv-2536—a case in which counsel previously executed a

consent to proceed before the magistrate judge for all purposes pursuant to 28 U.S.C. § 636(c)

and Fed. R. Civ. P. 73. The Court accepted this case as related to Chen.

               Inexplicably, Plaintiff’s counsel, Troy Law, PLLC, then refused to consent to

proceed before the magistrate judge in this case, precipitating additional litigation in this Court

as well as before the magistrate judge. This Court conducted a conference with the parties on

December 20, 2019 to discuss Plaintiff’s recalcitrance and afforded Troy Law, PLLC a further

opportunity to consent. Once again, they refused, leading to the scheduling of parallel trials

before this Court and the magistrate judge. Thereafter, Troy Law, PLLC launched a barrage of

additional frivolous letter applications to this Court.

               At today’s conference, the parties consented to proceed before the magistrate

judge for all purposes and to consolidate this action with Chen and another civil action for trial,
which has been scheduled by the magistrate judge for February 25, 2020. This Court finds that

Troy Law, PLLC’s conduct in refusing to consent to proceed before the magistrate judge was

entirely frivolous and—by counsel’s own admission—needlessly multiplied proceedings.

Accordingly, this Court directs the magistrate judge to take the following remedial steps if

Plaintiff Yu, or any plaintiff in the consolidated actions, prevails at trial and is entitled to an

award of reasonable attorneys’ fees:

    (1) No attorneys’ fees shall be awarded to Troy Law, PLLC for any work performed in this
        action between August 14, 2019 (when it was commenced) and January 16, 2020 (when
        the consent was executed).

    (2) In addition, Defendants are entitled to an offset of any attorneys’ fees that might be
        awarded by the magistrate judge for all work Defendants’ counsel performed regarding
        the consent and consolidation issue between November 27, 2019 (the date Defendants’
        counsel wrote the magistrate judge indicating that consolidation would be appropriate)
        and January 16, 2020.

                Finally, because Plaintiff invoked Rule 38 of the Federal Rules of Civil Procedure

at today’s conference, this Court holds that Plaintiff’s jury demand is timely. Therefore, Plaintiff

is entitled to a jury trial in the consolidated action before the magistrate judge.

Dated: January 16, 2020
       New York, New York


                                                        SO ORDERED:


                                                        _______________________________
                                                             WILLIAM H. PAULEY III
                                                                     U.S.D.J.




                                                  -2-
